Title: 21 August., 21 August 1776
From: Adams, John,Continental Congress, Board of War,Continental Congress
To: 


       
       21 August. The congress resolved that the cannon committee let a contract for casting in brass or iron six 6-pounders, six 12-pounders, four 8-inch howitzers, and 6 Cohorn mortars for use by General Gates, and further that this committee take possession of the copper belonging to the United States at New London; that, until further orders, Maj. Gen. Artemas Ward remain in command of the Eastern Department (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:693–694; Note: An additional resolution immediately following and appropriating money for the use of Col. Henry Knox in procuring copper may have proceeded from the same report).
      